DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Czanik on 08/17/2021.

The application has been amended as follows: 
Claim 21, line 14, “parallel to the longitudinal axis of the shaft assembly” has been entered after “positioned”.

Reasons for Allowance
Claims 21-35 and 41-45 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an apparatus for operating on tissue having first and second threaded members coaxially positioned parallel to the longitudinal axis of the shaft assembly and having the axis of rotation of the articulation control oriented obliquely or perpendicular to the longitudinal axis of the shaft assembly, as recited in claim 21, or an apparatus for operating on tissue having an articulation control configured to rotate about an axis of rotation to thereby drive articulation of the articulation section by causing translation of the first and second threaded members relative to one another along a coaxial path that is parallel to the longitudinal axis of the shaft assembly where the axis of rotation of the articulation control is oriented obliquely or perpendicular to the longitudinal axis of the shaft assembly, as recited in claim 42.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2011/0213363 (Cunningham) which teaches a related apparatus. However, the followers 94 of Cunningham are not coaxially positioned parallel to the longitudinal axis of the shaft assembly as shown in FIG. 4A. The examiner also points to US 2011/0040308 (Cabrera) which teaches a related apparatus having collars 334 which are coaxially positioned parallel to the longitudinal axis of the shaft assembly. However, the articulation knob 338 of Cabrera has an axis of rotation that is parallel to, rather than oriented obliquely or perpendicular to, the longitudinal axis of the shaft assembly.
As discussed above, neither Cunningham nor Cabrera anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify either reference, alone or in combination, to teach the claimed apparatus, as recited in claim 21 and 42. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL

Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771